UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7644



PATRICK HOWARD BAILEY,

                                           Petitioner - Appellant,

          versus


GENE JOHNSON, Director, Virginia Department of
Corrections,

                                            Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-646-AM)


Submitted:   May 12, 2005                   Decided:   May 17, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Patrick Howard Bailey, Appellant Pro Se.   Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL        OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Patrick   Howard     Bailey   seeks     to   appeal        the    district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2254 (2000).    An appeal may not be taken from the final order in

a § 2254 proceeding unless a circuit justice or judge issues a

certificate of appealability.        28 U.S.C. § 2253(c)(1) (2000).                  A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                           28 U.S.C.

§   2253(c)(2)   (2000).    A    prisoner   satisfies          this    standard     by

demonstrating    that   reasonable       jurists    would        find       that   his

constitutional    claims   are   debatable    and       that    any     dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).          We have independently reviewed the

record and conclude that Bailey has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                            DISMISSED




                                   - 2 -